343 S.W.3d 680 (2011)
John BARRENTINE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72322.
Missouri Court of Appeals, Western District.
June 14, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 2, 2011.
Phillip R. Gibson, Independence, MO, for Appellant.
Chris Koster, Attorney General, Terrence M. Messonnier, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division IV: LISA WHITE HARDWICK, Chief Judge, Presiding, and JAMES M. SMART, JR., and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
John Barrentine appeals the Circuit Court of Jackson County, Missouri's ("motion court") denial, after a hearing, of his motion for post-conviction relief pursuant to Rule 24.035. On appeal, Barrentine claims that the motion court erred in finding that his plea counsel ("Counsel") was not constitutionally ineffective in that Counsel failed to: (1) seek suppression of Barrentine's confession to police on the grounds that he did not knowingly waive his right to remain silent; (2) argue at sentencing that Barrentine was not his daughter's "psychological father" thus mitigating his sexual abuse of her; and (3) argue at sentencing that Barrentine's Attention Deficit Hyperactivity Disorder ("ADHD"), and not pedophilia, caused him to be unable to resist his daughter's sexual precociousness. We affirm the judgment of the motion court. Rule 84.16(b).